DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2019/0028374 A1), hereinafter referred to as D1.
Regarding claims 1, 13, and 14, D1 discloses a multi-stream transmission method and device in a SDN network, which comprises:
executing, by the network controller, operations, so as for a flow from the sending end to reach the receiving end by multi-path transmission using a plurality of network paths, so as to enable the multi-path transmission to be transparent to the sending end and the receiving end, the operations comprising (Referring to Figures 1 and 3-5, multi-stream transmission (equivalent to a flow) served by a number of different sub-streams completed by the server, which is transparent to the transmitting and receiving device.  See abstract.): 
sending a first control message to a first switch among the switches, wherein the first switch receives packets of the flow, and the first control message comprises first flow control information for informing the first switch to execute packet forwarding in accordance with path weights associated with the respective network paths (Referring to Figures 1 and 3-5, SDN controller delivers a corresponding forwarding policy (first control message) to the network device (first switch among the switches) which receives corresponding packets, the forwarding policy is based upon the required sub-streams (equivalent path weights as the sub-streams as selected based upon the ability to provide the required service) to provide the multi-stream service (respective network paths).  See paragraphs 0047-0055 and 0067-0069.); and 
sending a second control message to a second switch among the switches, wherein the second switch receives packets corresponding to the flow from the network paths, the second control message comprises second flow control information for informing the second switch to perform packet receiving from the network paths and to perform packet forwarding to the receiving end (Referring to Figures 1 and 3-5, either initially or when rate availability and requirements change dynamically additional control information is transmitted from the SDN controller to the network devices according to the requirements for the multi-stream service to receive adequate support from multiple sub-streams for service of the multi-stream to the client device.  See paragraphs 0053-0055 and 0094-0097.)

Regarding claims 2 and 15, D1 discloses wherein the operations further comprise acquiring a network link state of the network paths from the SDN to determine at least one path weight in the first flow control information according to the network link state (Referring to Figures 1 and 3-5, the server receives network status information (link state of the network paths from the SDN) to determine the required sub-streams (equivalent path weights).  See paragraphs 0045-0047.)

Regarding claims 3, 12, and 16, D1 discloses wherein the network link state comprises at least one parameter group indicative of network link attributes associated with the network paths, respectively, wherein the network link attributes are bandwidth, packet loss rate, delay, or jitter (Referring to Figures 1 and 3-5, the server receives network status information (link state of the network paths from the SDN, equivalent to available bandwidth) to determine the required sub-streams (equivalent path weights).  See paragraphs 0045-0047 and 0072-0074.)

Regarding claim 4, D1 discloses wherein at least one parameter group of the network link state comprises a first parameter group and a second parameter group, the first parameter group representing bandwidths associated with the respective network paths, and the second parameter group representing packet loss rates associated with the respective network paths (Referring to Figures 1 and 3-5, available bandwidth (equivalent to first parameter group representing bandwidths associated with the respective network paths) and packet loss (second parameter group representing packet loss rates associated with the respective network paths) is determined for a transmission path.  See paragraphs 0072-0075.)

Regarding claims 5 and 17, D1 discloses wherein the network controller enables the first control message to further comprise flow control information of a first network function, and the flow control information of the first network function is used to inform the first switch to forward the flow to at least one network node outside of the network paths, so as to execute the first network function (Note, the limitation “is used to . . . “ is considered intend-use language and is not given patentable weight. Referring to Figures 1 and 3-5, SDN controller delivers a corresponding forwarding policy (first control message, comprising flow control information) to the network device which receives corresponding packets, the forwarding policy is based upon the required sub-streams.  See paragraphs 0047-0055 and 0067-0069.  Either initially or when rate availability and requirements change dynamically additional control information is transmitted from the SDN controller to the network devices according to the requirements for the multi-stream service to receive adequate support from multiple sub-streams for service of the multi-stream to the client device when path conditions change (used to inform the first switch to forward the flow to at least one network node outside of the network paths, so as to execute the first network function).  See paragraphs 0053-0055 and 0094-0097.)

Regarding claims 6 and 18, D1 discloses wherein the flow control information of the first network function further is used to inform the first switch to receive adjusted packets corresponding to the first network function from the at least one network node so that the first switch to execute packet forwarding according to the first flow control information and in accordance with path weights associated with the network paths, respectively (Note, the limitation “is used to . . . “ is considered intend-use language and is not given patentable weight. Referring to Figures 1 and 3-5, Either initially or when rate availability and requirements change dynamically additional control information is transmitted from the SDN controller to the network devices according to the requirements for the multi-stream service to receive adequate support from multiple sub-streams (equivalent to in accordance with path weights associated with the network paths as only sub-streams suitable to provide service are selected among the different sub-streams as measured by bandwidth and packet loss) for service of the multi-stream to the client device when path conditions change (used to inform the first switch to receive adjusted packets).  See paragraphs 0053-0055 and 0094-0097.)

Regarding claims 7, and further regarding claim 17, D1 discloses wherein the first network function comprises network coding (Referring to Figures 1 and 3-5, the forwarding policy (comprising network code) is based upon the required sub-streams.  See paragraphs 0047-0055 and 0067-0069.)

Regarding claims 8 and 19, D1 discloses wherein the network controller enables the second control message to further comprise flow control information of a second network function, and the flow control information of the second network function is used to inform the second switch to perform packet receiving according to the second flow control information and then forward received packets to at least another network node outside of the network paths, so as to execute the second network function (Note, the limitation “is used to . . . “ is considered intend-use language and is not given patentable weight. Referring to Figures 1 and 3-5, either initially or when rate availability and requirements change dynamically additional control information (second control message comprising flow control information of a second network function) is transmitted from the SDN controller to the network devices according to the requirements for the multi-stream service to receive adequate support from multiple sub-streams for service of the multi-stream to the client device (used to inform the second switch to forward the flow to at least one network node outside of the network paths, so as to execute the second network function).  See paragraphs 0053-0055 and 0094-0097.)

Regarding claims 9 and 20, D1 discloses wherein the flow control information of the second network function is further used to inform the second switch to receive adjusted packets corresponding to the second network function from the at least another network node so that the second switch performs packet forwarding to the receiving end according to the second flow control information (Note, the limitation “is used to . . . “ is considered intend-use language and is not given patentable weight. Referring to Figures 1 and 3-5, Either initially or when rate availability and requirements change dynamically additional control information is transmitted from the SDN controller to the network devices according to the requirements for the multi-stream service to receive adequate support from multiple sub-streams for service of the multi-stream to the client device when path conditions change (used to inform the second switch to receive adjusted packets as packets are switched to a different sub-stream for service to the client).  See paragraphs 0053-0055 and 0094-0097.)

Regarding claim 10, D1 discloses wherein the second network function comprises network decoding (Referring to Figures 1 and 3-5, the forwarding policy (second function, comprising network code) is based upon the required sub-streams.  See paragraphs 0047-0055, 0067-0069, and 0094-0097.)

Regarding claim 11, D1 discloses acquiring a representative network link state of the network paths from the SDN to determine at least one updated path weight in a third flow control information according to the representative network link state; and sending the third control message to the first switch, wherein the third control message comprises the third flow control information, and the first flow control information is used to inform the first switch to execute packet forwarding in accordance with the updated path weights associated with the network paths, respectively (Note, the limitation “is used to . . . “ is considered intend-use language and is not given patentable weight. Referring to Figures 1 and 3-5, Either initially or when rate availability and requirements change dynamically (equivalent to updating path weights in a third flow control information) additional control information is transmitted from the SDN controller to the network devices according to the requirements for the multi-stream service (based upon the bandwidth and packet loss of a path; thereby, selecting sub-streams capable of providing service, which is equivalent to the claimed updated path weight) to receive adequate support from multiple sub-streams for service of the multi-stream to the client device when path conditions change (used to inform the first switch to execute packet forwarding in accordance with the updated path weights associated with the network paths), the link status is monitored and reported to make such a determination (link state of network paths from the SDN).  See paragraphs 0053-0055 and 0094-0097.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. (US 20150124812 A1) - centralized controller for dynamic multipath forwarding in a software defined network. The mechanism identifies a set of multiple forwarding paths for a flow.
Shalev et al. (US 20170187629 A1) - data to be transmitted from a source address to a destination address using a single connection through a network; and splitting the data into a plurality of packets according to a communication protocol.
Calin et al. (US 20170346724 A1) - determine a first available throughput for a first path traversing a first wireless network; determine a second available throughput for a second path traversing a second wireless network; and establish, for at least one packet communication protocol connection, at least one of a first multipath packet flow via the first path and a second multipath packet flow via the second path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462